       Case 2:20-cv-00796-GBW-CG Document 57 Filed 04/06/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

               Plaintiff,

v.                                                             No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

               Defendants.

           ORDER GRANTING SECOND MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on Defendants’ Second Unopposed Motion to

Extend Deadlines (the “Motion”), (Doc. 51), filed March 30, 2021. In the Motion,

Defendants explain that they have “remained unable to obtain some of the pertinent

medical records from Texas due to the COVID-19 pandemic and the recent freeze” with

the result that “expert review of the complete records has been further delayed.” (Doc.

51 at 2). As a result, the parties request to modify the dates and deadlines set forth in

the Court’s Order Granting Motion to Extend Deadlines, (Doc. 46). The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Order Setting Pretrial Deadlines

and Briefing Schedule, (Doc. 25), shall be modified as follows:

     1. The deadline for Defendant to submit expert reports shall be extended to June

        30, 2021;

     2. The deadline for completion of discovery shall be extended to August 17, 2021;

     3. The deadline for pretrial motions not relating to discovery shall be extended to

        September 17, 2021.
         Case 2:20-cv-00796-GBW-CG Document 57 Filed 04/06/21 Page 2 of 2




         All other deadlines contained in the Court’s Order Setting Pretrial Deadlines and

Briefing Schedule, (Doc. 25), remain in effect unless amended by further order of the

Court.

         IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
